Citation Nr: 9905999	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  95-02 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel



INTRODUCTION

The veteran had active service from May 1980 to January 1982.  
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, 
Minnesota. 

In March 1998, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The claims file does not reflect a diagnosis of post-
traumatic stress disorder.

2.  In August 1983, the Board denied service connection 
paranoid schizophrenia.  

3.  Evidence submitted since August 1983 does not bear 
directly and substantially upon the issue at hand and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for post-traumatic stress disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The evidence received since the August 1983 Board 
decision, which denied service connection for paranoid 
schizophrenia is not new and material, and the veteran's 
claim for that benefit is remains denied.  38 U.S.C.A. 
§§ 5107, 5108, 7104 (West 1991); 38 C.F.R. §§ 3.102, 3.156, 
20.1103, 20.1105 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

I.  Post-Traumatic Stress Disorder

A claim for entitlement to service connection for post-
traumatic stress disorder requires: 1) medical evidence 
establishing a clear diagnosis of the condition; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f);  Suozzi v. Brown, 10 
Vet. App. 307 (1997).

The initial inquiry in reviewing any claim before the Board 
is whether the veteran has presented evidence of a well-
grounded claim; that is, one that is plausible or capable of 
substantiation.  The veteran carries the burden of submitting 
evidence "sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded."  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  If the veteran has not presented a well-grounded 
claim, the appeal must fail.  While the claim need not be 
conclusive, it must be accompanied by supporting evidence; a 
mere allegation is not sufficient.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well grounded 
based upon application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  That evidence must be medical, unless 
it relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In this case, the claims file does not reflect a medical 
finding suggesting the presence of post-traumatic stress 
disorder.  Without such evidence, the veteran's claim fails 
to meet the minimal threshold requirement and is not well 
grounded.  

II.  Schizophrenia

A veteran is afforded a presumption of sound condition upon 
entry into service, except for any defects noted at the time 
of examination for entry into service; that presumption can 
be overcome only by clear and unmistakable evidence that a 
disability existed prior to service.  38 U.S.C.A. §§ 1111, 
1137; see Doran v. Brown, 6 Vet. App. 283 (1994); Laposky v. 
Brown, 4 Vet. App. 331 (1993).  

Further, a preexisting injury or disease is considered to 
have been aggravated by service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  The United States Court of Veterans Appeals has 
held, however, that intermittent or temporary flare-ups 
during service of a preexisting injury or disease do not 
constitute aggravation.  Rather, the underlying condition 
must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In August 1983, the Board denied service connection for 
paranoid schizophrenia.  The Board's prior decision is final.  
See 38 U.S.C.A. § 7105(c).  A claim which is final may be 
reopened through the submission of new and material evidence.  
See 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a);  See Hodge v. West, No. 98-7017 (Fed. 
Cir. September 16, 1998).

That standard has not been met in this case.  In denying 
service connection for schizophrenia, the Board concluded 
that there was clear and unmistakable evidence that paranoid 
schizophrenia existed prior to service.  In support of its 
conclusion in this respect the Board pointed to medical 
records and a report of a medical board proceeding evidencing 
the presence of schizophrenia prior to active service.  

The Board also concluded that schizophrenia was not 
aggravated in service.  In support of its latter conclusion, 
the Board pointed to a history that included a 
hospitalization for schizophrenia prior to service, with a 
subsequent remission and a flare-up during service, followed 
again by remission.  Evidence before the Board included VA 
outpatient records documenting treatment from February 1982 
to March 1983, among which were a February 1982 examination 
report characterizing the veteran as in partial remission and 
stabilized on medication, with a profile associated with 
rapidly developing psychoses.  Also included in this evidence 
was a January 1983 entry reflecting a statement by the 
veteran that her treatment had been productive, although she 
had "a long way to go," and an examiner's findings 
concerning the veteran's lack of candor.  

Evidence submitted since the August 1983 decision does not 
tend to alter the Board's prior analysis.  The evidence 
submitted by the veteran consists largely of treatment 
records received subsequent to the Board's 1983 decision and 
thus documents symptomatology manifested years after the 
veteran's period of active service.  Although the evidence 
submitted since the Board's decision also includes, for 
instance, a January 1983 entry and a February 1982 report, 
the information in these documents appears to duplicate 
information before the Board at the time of its original 
decision and, therefore, cannot be said to be new.  

Additionally, although the claims file reflects the presence 
of VA records of treatment for the period from February to 
March 1982 that were associated with the claims file prior to 
the Board's August 1983 decision, it is not wholly clear 
whether VA records submitted since August 1983 documenting 
treatment prior to March 1983 were before the Board in their 
entirety.  The claims file also contains records documenting 
treatment subsequent to March 1983 and up to an after the 
Board's 1983 decision.  Even assuming that the records dated 
prior to March 1983 were not before the Board at the time of 
its decision, neither those records nor records of treatment 
shortly thereafter suggest any significant deterioration in 
the veteran's condition that might be interpreted as 
inconsistent with the Board's determination that the 
veteran's flare-up in service had stabilized or that the 
veteran did not otherwise experience an overall worsening of 
her condition during service.  A September 1982 entry, for 
instance alludes to the veteran's enrollment in school, and 
an entry from as late as November 1984 reflects that the 
veteran was functioning adequately in the academic 
atmosphere.  

VA treatment records associated with the claims file also 
document hospitalizations in 1985 and 1994.  However, given 
the remoteness of these hospitalizations from service, this 
evidence does nothing to suggest that the veteran's flare-up 
of schizophrenia during service did not genuinely enter 
remission, thereafter, or that the veteran's underlying 
disease worsened during the veteran's period of active 
service.  

The veteran has alleged the existence of an assault during 
service.  However, these allegations were before the Board at 
the time of its decision in August 1983 and were considered 
at that time.  They cannot, therefore, be considered to be 
new evidence.  

Further, nowhere does the evidence associated with the claims 
file since August 1983 reflect a conclusion by a medical 
practitioner that the veteran's schizophrenia had its onset 
in service, that it underwent an overall deterioration during 
service, or that it was permanently exacerbated by an assault 
during service.  In fact, a report of a December 1996 
psychological evaluation reflects a determination that the 
veteran's psychiatric disorder was not exacerbated by an 
assault in service and that the veteran's pattern of 
schizophrenia, which began prior to service, has continued 
since service without significant exacerbation since the 
veteran's military discharge.  

Because the evidence associated with the claims file since 
August 1983 does not tend to suggest conclusions in any way 
at odds with those underlying the Board's prior decision, the 
evidence submitted since that time does not bear directly and 
substantially upon the issue at hand and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, even if new, the 
evidence in question is not material. 


ORDER

A claim for service connection for post-traumatic stress 
disorder is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for schizophrenia, service 
connection for that disorder remains denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


